Citation Nr: 1519273	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to benefits for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel




INTRODUCTION

The appellant was enrolled at the United States Air Force Academy Preparatory School (AFAPS) from July 14, 2010, to June 22, 2011.  He subsequently enrolled at the United States Air Force Academy (USAFA) from June 23, 2011, to August 23, 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant educational benefits payable under 38 U.S.C.A. Chapter 33 (Chapter 33 or Post-9/11 GI Bill).  


FINDING OF FACT

The appellant has insufficient qualifying active duty service after September 10, 2001, for basic eligibility for educational assistance under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met. 38 U.S.C.A. §§ 101(2), (21)(A), (22), (24), 3301, 3002(6), 3311, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 21.1031, 21.1032, 21.9500, 21.9505, 21.9520 (2014); VAOPGCPREC 18-94 (October 3, 1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program. 38 C.F.R. § 21.9510.  The notification requirements do not apply when the claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1). The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim. 38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts in this case render the appellant ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA would provide to the appellant would substantiate his claim.  Thus, the notice and assistance requirements are inapplicable.

According to the appellant's statements of record, he contends that he is entitled to Post-9/11 GI Bill benefits based on his period of service in cadet candidate status at the USAFAPS from July 14, 2010, to June 22, 2011.  He stated that by all indications his time at the USAFAPS was considered active duty because his rank was Airman Basic and he received E-1 military pay.  He further stated that he signed an oath upon entering the USAFAPS stating that while attending the school he would be an Air Force Reserve Airman called to active duty for the time necessary to complete the prepatory school program and enter the USAF Academy.  He provided a copy of the form that provided this information, titled Information for Cadet Candidates Appointees.  This form, as annotated by the appellant, also showed that his status was Category 1 - Direct Entry, which consisted of recent high school graduates (as opposed to Category 2 - Priors, which consisted of currently enlisted military members).  With respect to his service at the USAFA in cadet status from June 23, 2011, to August 23, 2012, the appellant stated that he was aware that this time may not count toward active duty service status.  

In support of his contentions, the appellant provided a copy of VAOPGCPREC 18-94 (October 3, 1994); a U.S. Air Force Academy Prepatory School Fact Sheet; and an excerpt from VA Adjudication Procedure Manual, M22-4, Part III, Chapter 3, Paragraph 3.13 (July 20, 1999).

Eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, requires minimum service.  The individual must have served a minimum of 90 aggregate days of active duty excluding active duty for entry level and skill training and, after completion of such service, (1) continued on active duty; (2) was discharged from service with an honorable discharge; (3) was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) was released from service characterized as honorable for further service in a reserve component; or (5) was discharged or released from service for a medical condition that preexisted such service and is not determined to be service connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a).

Alternatively, the individual must have served a minimum of 30 continuous days on active duty and, after completion of such service, was discharged or released from active duty under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(b).

Pursuant to 38 U.S.C.A. § 3301(1)(A), qualifying active duty service for members of the regular components of the Armed Forces is full time duty other than active duty for training.  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10.  See 38 U.S.C.A. §3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above for members of the regular and reserve components of the Armed Forces, qualifying active duty includes full-time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  See 38 U.S.C.A. § 3301(1)(C).

However, any period of active duty service during which an individual served as a cadet or midshipman at one of the service academies is not considered active duty on which an individual's entitlement to educational assistance is based.  38 U.S.C.A. § 3002(6) (d).  The following periods of service also shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance is based:  (1) A period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10; (2) A period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10 or section 182 of title 14; (3) A period of service that is terminated because of a defective enlistment and induction based on -- (A) the individual's being a minor for purposes of service in the Armed Forces; (B) an erroneous enlistment or induction; or (C) a defective enlistment agreement.  38 U.S.C.A. § 3311(d).

The Board observes that the VA Office of General Counsel has held that "[c]haracterization of an individual's service at the USAFAPS for purposes of entitlement to veterans' benefits depends on the status in which the individual enters the USAFAPS.  Service by an individual who attends the USAFAPS as a reservist called to active duty for the sole purpose of attending the USAFAPS constitutes 'active duty for training.'  This includes persons who are enlisted directly from civilian life or from the Air National Guard for the sole purpose of attending the USAFAPS, as well as members of reserve components who are called to active duty for this purpose.  Service by an enlisted active duty servicemember who is reassigned to the USAFAPS without a release from active duty constitutes a continuation of the servicemember's 'active duty.'"  VAOPGCPREC 18-94 (October 3, 1994).

Turning to the facts of this case, the appellant entered military service on July 14, 2010.  He attended the USAFAPS in cadet candidate status from July 14, 2010, to June 22, 2011.  He attended the USAFA in cadet status from June 23, 2011, to August 23, 2012.  He had no other military service.

His DD Form 214 from his first period of service at the USAFAPS indicates that he was honorably discharged from that period of service prior to completion of his first full term of service based on secretarial authority for entrance into the USAFA.  It further indicates that he had no prior active or inactive military service, which leads the Board to conclude that he entered the USAFAPS as a civilian.  The appellant also submitted a form (discussed above) indicating that his status was Category 1 - Direct Entry, which consisted of recent high school graduates, lending further support to this conclusion.   Pursuant to VAOPGCPREC 18-94, when a person is enlisted directly into the USAFAPS from civilian life for the sole purpose of attending the USAFAPS, such service constitutes active duty for training as opposed to active duty service.  Accordingly, the Board concludes that the appellant's first period of service at the USAFAPS from July 14, 2010, to June 22, 2011, is characterized as a period of active duty for training and not a period of active duty service on which his eligibility to educational benefits under the Post-9/11 GI Bill may be based.  

In so deciding, the Board acknowledges that the M22-4, Part III, Chapter 3, Paragraph 3.13(b) states that service at an Army, Navy, or Air Force preparatory school is considered active duty.  However, it also contains the following NOTE:  "In 1994, the General Counsel affirmed the previous decision that characterizations of an individual's service at the U.S. Air Force Academy Preparatory School for purposes of entitlement to veterans' benefits depends upon the status in which the individual enters this school.  Service by an individual attending this school as a reservist called to active duty for the sole purpose of attending this school constitutes 'active duty for training' and not active duty.  Service by an enlisted person on active duty who is reassigned to this school without a release from active duty constitutes a continuation of that enlisted person's active duty."

The appellant's DD Form 214 from his second period of service at the USAFA from June 23, 2011, to August 23, 2012, indicates that he served in cadet status and was honorably discharged prior to completion of his first full term of service based on secretarial authority.  It further indicates that he had no subsequent reserve service obligation and that he was not transferred to any subsequent command.  

In light of the foregoing, the Board concludes that while service as a cadet at the United States Military, Air Force, or Coast Guard Academy, or as a midshipman at the United States Naval Academy is characterized as active duty service (see 38 U.S.C.A. § 101(21)(D)), such service it is not creditable active duty service for the purpose of establishing eligibility to VA educational benefits under the Post-9/11 GI Bill.  38 U.S.C.A. § 3002(6)(d).

The Board acknowledges the appellant's contention that his former squad members at the USAFAPS were awarded benefits under the Post-9/11 GI Bill based on their service at the USAFAPS.  While he is competent to report what he was told by his colleagues, and the Board finds him credible in that regard, the aforementioned statutes and regulations relevant to establishing eligibility to VA education benefits under the Post-9/11 GI Bill are controlling and dispositive in this case.

Moreover, the Department of Defense coordinator confirmed on September 4, 2012 that the appellant had not qualifying period of service for the Post-09\11 GI Bill (Chapter 33).  See Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

While the Board is sympathetic toward the appellant, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In light of the foregoing, the Board finds that the appellant does not have the requisite qualifying active service for the purpose of entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) and his claim must therefore be denied.  


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


